Citation Nr: 0402488	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-06237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in March 1999, and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which denied service 
connection for the cause of the veteran's death, which was 
claimed by his widow in order to establish entitlement to 
Dependency and Indemnity Compensation (DIC).  


FINDINGS OF FACT

1.  The veteran died many years after service due to 
pneumonia, with a contributory cause of death being 
congestive heart failure.  The lung and heart disorders 
involved in the veteran's death began many years after 
service and were not caused by any incident of service.

2.  The veteran's only established service-connected 
disability was malaria (rated 0 percent), and this condition 
did not play any role in his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims service connection for the cause 
of his death.  She contends that the veteran's service-
connected malaria contributed to his death.

The file shows that through correspondence, the rating 
decision, and the statement of the case, the appellant has 
been informed of the evidence necessary to substantiate her 
claim, and of her and the VA's mutual responsibilities for 
providing evidence.  Relevant identified medical records have 
been obtained.  A VA medical opinion is not necessary to 
decide the claim, as the appellant has not submitted 
competent evidence to show that the veteran's service-
connected malaria was involved in his death or that the 
disorders actually involved in his death should be deemed 
service-connected.  The Board finds that the notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases (such as cancer, heart disease, and diabetes) which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  

The evidence shows that the veteran served on active duty in 
the Army from February 1943 to November 1945.  His only 
established service-connected disability was malaria, and 
this was rated 0 percent for many years before he died in 
March 1999.  The medical evidence shows no recurrent malaria 
episodes or disabling residuals of malaria for decades 
preceding death.

Medical records from many years after service show the 
veteran developed a number of serious illnesses which were 
non-service-connected, and he was awarded VA non-service-
connected disability pension because of these conditions.  
For example, in the 1970s he had lung cancer (for which he 
had part of a lung removed) and larynx cancer (requiring a 
laryngectomy).  Later he developed such illnesses as 
cardiovascular disease, including hypertension, 
arteriosclerotic heart disease, and cerebrovascular accident 
(stroke); chronic obstructive pulmonary disease (COPD), 
diabetes mellitus; various orthopedic conditions such as 
cervical spondylosis; etc.  By the latter part of the 1990s, 
the veteran was significantly debilitated from his multiple 
non-service-connected ailments, and his non-service-connected 
pension was increased to pay at the housebound rate.

Among the medical records in the year before the veteran died 
are those from an August-October 1998 admission to a VA 
hospital.  Diagnoses during that admission included urinary 
tract infection and most likely pyelonephritis, bacteremia, 
right cerebrovascular accident, multi-infarct dementia, 
steroid dependent COPD, acute renal failure, critical 
stenosis of the left internal carotid artery, vitamin B12 
deficiency, coronary artery disease with angina, history of 
squamous cell carcinoma of the larynx, status post 
pneumonectomy for lung cancer, history of seizure disorder, 
degenerative joint disease, diabetes mellitis with diabetic 
neuropathy, and cervical spondylosis.  At discharge from this 
hospitalization, the veteran was sent to a nursing home since 
such care was required due to the numerous debilitating 
ailments.  He received nursing home care until he died, 
except for necessary VA hospital treatment for his ailments.  
During VA hospitalization from March 6 to 10, 1999, the 
diagnoses were pneumonia, anemia, diabetes mellitus, history 
of cerebrovascular accident, coronary artery disease, 
hypertension, chronic renal failure, and COPD.  During VA 
hospitalization from March 14 to 22, 1999, the diagnoses were 
pseudomembranous colitis, recent pneumonia, diabetes 
mellitus, history of cerebrovascular accident, coronary 
artery disease, hypertension, chronic renal failure, COPD, 
anemia, and status post left pneumonectomy for lung cancer.  
Records from these last hospitalizations note that the 
veteran was considered extremely ill from his multiple 
advanced illnesses, and he was in DNR (do not resuscitate) 
status.  

After the last VA hospital admission, the veteran was again 
returned to the nursing home, where he died on March [redacted], 
1999.  The death certificate lists the immediate cause of 
death as recurrent pneumonia of unknown source/etiology (said 
to be of 72 hours duration).  Congestive heart failure was 
listed as a condition contributing to death.

From all the evidence, it is clear that the veteran's 
service-connected malaria played no role in his death.  The 
malaria was asymptomatic and rated noncompensable for decades 
before death.  The medical evidence does not suggest that the 
malaria led to the lung, heart, or other serious ailments 
which were present in the time of death.  The death 
certificate lists lung and heart problems as being involved 
in death, and the medical evidence shows such disorders began 
many years after service and were unrelated to service and 
unrelated to the service-connected malaria.  The same is true 
as to the many other debilitating ailments shown in the 
medical records from shortly before death.  

Based on all the competent medical evidence, the Board finds 
that a service-connected disability did not cause or 
contribute to the veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



